Citation Nr: 0703000	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cardiopulmonary 
disability.

3.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include schizophrenia and 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to April 1977.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Los Angeles RO.  In June 2004, the veteran 
requested a Travel Board hearing; he withdrew the request 
that same month.

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disability is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.  


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service, and it is not 
shown to be related to service.  

2.  It is not shown that the veteran has a cardiopulmonary 
disability entity, or that any such disability might be 
related to his service.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a cardiopulmonary disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

May 2002 and January 2003 letters (prior to the RO's initial 
adjudication of these claims) informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  A May 2004 statement of the case (SOC) outlined the 
regulation implementing the VCAA, including advising the 
veteran to submit relevant evidence in his possession; and 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claims.  While he was not provided notice regarding 
disability ratings or the effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award of service connection is a matter 
for consideration herein.  The veteran has received all 
critical notice, and has had ample opportunity to respond 
and/or supplement the record after notice was given; he is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.

Regarding the duty to assist, the RO obtained all available 
medical records identified by the veteran.  As there is no 
evidence of injury, disease or event related to hepatitis C 
or a cardiopulmonary disorder during service, and no evidence 
of current cardiopulmonary disability, an examination for an 
opinion as to a possible relationship between such 
disabilities and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).   VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

II. Factual Background

The veteran's service medical records do not reflect any 
complaints, findings, or diagnoses related to hepatitis C or 
to a cardiopulmonary disability.  His separation examination 
report is silent as to any complaints or findings pertaining 
to hepatitis C or a cardiopulmonary disability.  

October 2000 VA treatment records show that the veteran was 
seen with a history of chest pain that had been ongoing 
throughout the day.  An electrocardiogram revealed a normal 
sinus rhythm wit nonspecific T wave abnormalities and a 
possible old inferior myocardial infarction.  The impression 
was chest pain of undetermined origin.  The physician noted 
that the veteran's nonspecific chest pain did not suggest any 
cardiac etiology.  The following month the veteran was again 
admitted for complaints of chest pain.  He reported having 
these pains off and on once or twice every other week for the 
past two years.  He had not been sexually active for a long 
time, but indicated that when he was active he had not used 
protection.  He had a history of drug and alcohol abuse but 
he denied having multiple sex partners or IV drug use.  It 
was noted that his last chest x-rays three weeks prior were 
negative.  He also had had multiple EKGs in the past, and the 
last one, three weeks prior, was within normal limits.  

A December 2000 statement from a VA physician notes that the 
veteran began being seen in November 2000.  He had 
intermittent chest pain/rule out coronary artery disease.  

A December 2000 statement from a psychologist reflects that 
the veteran reported frequent chest pain due to angina.  

A September 2002 VA treatment records indicates the veteran 
had a history of hepatitis C that was confirmed by lab 
studies in 2000.  The following month, he complained of 
atypical chest pain.  An EKG revealed subtle changes.  The 
veteran reported a history of syphilis.  His presentation, 
labs, and EKG were consistent with atypical non-ischemic 
chest pain.  A treadmill exercise test did not induce angina 
or ST depression changes.  It was noted that he had 
nonservice-related risk factors for coronary artery 
disease/heart disease, including cocaine abuse and hepatitis 
C.  The physician opined that the veteran's chest pain was 
not related to cardiac ischemia.  A November 2002 record 
indicates the veteran was hepatitis C positive, hepatitis A 
positive, and hepatitis B negative.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hepatitis 

Hepatitis C was not manifested or diagnosed in service.  
There is also no evidence that he had any of the risk factors 
for hepatitis C (e.g., organ transplant, blood transfusions, 
hemodialysis, IV drug use or intranasal cocaine use, high 
risk sexual activity, tattoos, body piercing, etc.) in 
service.  Although he reported a history of unprotected sex, 
syphilis, and drug use, there is nothing that shows these 
activities were during service (service medical records do 
not show any treatment for sexually transmitted diseases or 
treatment for drug use).  The earliest medical evidence of 
hepatitis indicates the initial diagnosis of the disease was 
in 2000, more than twenty years postservice.  It is 
significant that such a lengthy time interval between service 
and the earliest medical documentation of hepatitis C is, of 
itself, a factor weighing against a finding the disability 
might be service related.  There is also no competent 
(medical) evidence that suggests there may be a link between 
the veteran's hepatitis C and his service.  Because he is a 
layperson untrained in determining medical diagnosis and 
etiology, his own belief that his hepatitis C is related to 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against this claim; accordingly, it must be 
denied.

Cardiopulmonary Disability

Cardiopulmonary disability was not manifested in service, and 
cardiovascular disease was not manifested in the first 
postservice year (so as to trigger application of the chronic 
disease presumptions of 38 U.S.C.A. § 1112).  Consequently, 
service connection for a cardiopulmonary disability on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis is not warranted. 

Furthermore, a threshold matter that must be addressed here 
(as in any claim seeking service connection) is whether the 
claimant now has the disability for which service connection 
is sought.  There is no competent evidence that the veteran 
now has a cardiopulmonary disability.  Notably, while he has 
presented with complaints of chest pain, and cardiac etiology 
was suspected (examiners noted the veteran had risk factors 
for early coronary artery/heart disease including cocaine 
abuse and hepatitis), exhaustive studies resulted in 
cardiologists opinions that the veteran's complaints of chest 
pain were not cardiac related and chest x-rays have been 
normal.  

The veteran has not presented any competent (medical) 
evidence that he has a cardiopulmonary disability, nor has he 
identified any treatment provider whose records would show 
such disability.  His belief that he has a cardiopulmonary 
disability related to service is not competent evidence.  See 
Espiritu, supra.  Without any competent evidence of a 
cardiopulmonary disability, there is no valid claim of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  While the analysis need not proceed any further, 
it is also noteworthy that there is no competent evidence 
that suggests any current cardiopulmonary disability might be 
related to service.

The preponderance of the evidence is against this claim.  
Hence, it must be denied.  


ORDER

Service connection for hepatitis C is denied.

Service connection for a cardiopulmonary disability is 
denied.


REMAND

At the outset, it is noted that the veteran's claims seeking 
service connection for the various separate diagnoses of 
psychiatric disability are inextricably intertwined, and 
require simultaneous, rather than "piecemeal" 
consideration.  The veteran has recently proferred a new 
theory of entitlement to service connection for psychiatric 
disability; i.e., he alleges he has PTSD arising from a 
personal assault in service.  In April 2006, the Board 
received a VA psychiatric treatment record from the veteran 
dated that same month noting he reported being sexually 
assaulted in service (and was referred for PTSD evaluation).  
This suggests that there are pertinent treatment or 
evaluation records outstanding.  Furthermore, although the 
veteran has indicated that he received treatment only at the 
West Los Angeles VA Medical Center (VAMC), the record 
reflects private treatment or psychiatric admissions at Oasis 
House, USC Harbor General, and Martin Luther King.  Reports 
of any such treatment/evaluation likewise may contain 
relevant information.  In addition, service connection claims 
based on personal assaults must be developed in accordance 
with 38 C.F.R. § 3.304 (f)(3).  As the veteran had not 
previously alleged such claim, such development was not 
undertaken.  Consequently, this matter must be remanded for 
appropriate development and review.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the notice requirements of the 
VCAA applied to all 5 elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following:

1.  With respect to the claim seeking 
service connection for psychiatric 
disability, the RO should provide the 
veteran notice regarding ratings of 
disabilities and effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.  The 
veteran should have ample opportunity to 
respond.  The RO should also ask the 
veteran to submit a detailed account of 
his alleged personal assault stressor 
event in service and  PTSD questionnaire 
and advise him advise him of the various 
ways in which a stressor event in a 
personal/sexual assault PTSD case may be 
corroborated (i.e., 3.304(f)(3)).  He 
should be given the opportunity to 
respond. 

2.  The veteran should be asked to 
identify all sources of psychiatric 
treatment or evaluation he has received 
(records of which are not already in his 
claims file).  With his cooperation 
(i.e., furnishing authorization) the RO 
should obtain copies of complete records 
of any treatment, evaluation, and 
hospitalization the veteran received from 
the identified sources, specifically 
including any further VA treatment 
records, and records from Oasis House, 
USC Harbor General, and Martin Luther 
King.  The veteran should be advised that 
they are necessary for the adjudication 
of these claims, and that ultimately it 
is his responsibility that that are 
secured and associated with the claims 
file.  

3.  The RO should make a specific 
determination as to what stressor 
event(s) in service are confirmed.  

4.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric 
disability(ies).  The RO should advise 
the examiner what, if any, stressor 
event(s) in service is(are) confirmed.  
The examiner must review the veteran's 
complete claims file in conjunction with 
the examination (the RO must ensure that 
it is available to the examiner for 
review).  Upon review of the claims file 
and examination of the veteran, the 
examiner should offer opinions as to the 
proper diagnosis(es) of the veteran's 
psychiatric disability, and whether such 
disability is, at least as likely as not 
related to the veteran's service (to 
include whether he has PTSD stemming from 
personal assault in service).   The 
examiner must explain the rationale for 
all opinions given.  

5.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


